Drawings
Figures 7 & 8 should be designated by a legend such as –Comparative Example -- because they don’t show the disclosed invention.  See MPEP § 608.02(g)

The drawings are objected to because at Fig. 3 the outer ring 26 does not appear to be cylindrical as described in the specification and recited in the claims.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because paragraph 0007 is not written in clear narrative form.  It is instead a cut-and-paste from the claims.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 3-5 recite the limitation “a joint angle of the tripod constant-velocity joint” but do not define the points between which this angle is determined.
Claim 2 recites, “the joint angle of the tripod constant-velocity joint is defined as an angle between the outer ring axis and an inner ring axis about which the inner ring is to be rotated.”  It’s unclear how that further limits the claim from which it depends

Claim Rejections - 35 USC § 102
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olszewski, US 6,431,986.  Olszewski discloses a tripod constant-velocity joint (12) comprising: 
an inner ring (14) attached to a leg shaft (see “driveshafts” at col. 1, line 31);
three trunnions (17) protruding from the inner ring toward an outer peripheral side of the inner ring, each of the three trunnions having a convex outer-circumferential surface (see “spherical” at col. 5, line 16); 
three roller units (1) rotatably supported by the respective three trunnions; and
a “cylindrical” outer ring (12) storing the three roller units, 
wherein the inner ring is disposed in the cylindrical outer ring such that the inner ring is unrotatable relative to the cylindrical outer ring and is movable relative to the cylindrical outer ring in a direction of an outer ring axis (A) about which the cylindrical outer ring is to be rotated, 
wherein each of the three roller units includes: 
an inner roller (3) slidably fitted at an inner circumferential surface thereof on the convex outer-circumferential surface of a corresponding one of the three trunnions, such that Figs 2-6 show that the inner circumferential surface of the inner roller and the convex outer-circumferential surface of the corresponding one of the three trunnions are in contact with each other at a tangent point that is to be reciprocatively moved during rotation of the tripod constant-velocity joint; 
a plurality of cylindrical rolling elements (4) each including a crowned end portion in an axial end portion thereof (see Fig. 1); 
an outer roller (2) supported by the inner roller through the plurality of cylindrical rolling elements that are interposed between the inner roller and the outer roller; and 
a limiting portion (5-8) provided integrally (5-7) in the outer roller and protruding from the outer roller toward an inner peripheral side of the outer roller, so as to limit movements of the plurality of cylindrical rolling elements and the inner roller, 
wherein Fig. 1 shows the inner roller and the limiting portion cooperate to define therebetween a clearance (x) in a direction of a center line (B) of a corresponding one of the three trunnions, such that the clearance is smaller than an axial length of the crowned end portion of each of the plurality of cylindrical rolling elements, and is larger than a stroke distance of reciprocating movement of the tangent point when a joint angle of the tripod constant-velocity joint is a predetermined value. 
Fig. 1 shows there is a limiting portion (5-8) at each end of the outer ring (2).

Allowable Subject Matter
Claims 4 & 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoffmann disclose a tripod joint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679